Citation Nr: 0825863	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-31 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the cervical spine.

2.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected degenerative disc disease of 
the dorsolumbar (thoracolumbar) spine.

3.  Entitlement to an initial compensable evaluation for 
service-connected systemic osteopenia.


ATTORNEY FOR THE BOARD

C. Kedem, Counsel





INTRODUCTION

The veteran served on active duty from June 1982 to August 
2002.  

This matter comes to the Board of Veterans' Appeals (Board) 
from March and May 2006 rating decisions.  Via the March 2006 
rating decision, the RO assigned an initial evaluation of 
zero percent to the systemic osteopenia for which the Board 
granted service connection in a January 2006 decision.  
Through the May 2006 rating decision, the RO granted service 
connection for degenerative disc disease of the cervical 
spine and assigned a 10 percent disability rating.  That 
rating decision maintained the 10% rating for the dorsolumbar 
spine.  


FINDINGS OF FACT

1.  The veteran's degenerative disc disease of the cervical 
spine is manifested by no more than some pain on motion and 
subjective complaints of radiating pain.

2.  The veteran's degenerative disc disease of the 
thoracolumbar spine is manifested by no more than subjective 
complaints of pain and discomfort and full range of motion 
with pain on extremes of motion.

3.  The veteran's service-connected systemic osteopenia is 
asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative disc disease of the cervical spine have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235 -5242 (2007).

2.  The criteria for entitlement to a disability evaluation 
in excess of 10 percent for the veteran's service-connected 
degenerative disc disease of the thoracolumbar spine have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.3, 4.7, 4.71a, Diagnostic Codes 5235 -5242 (2007).

3.  The criteria for entitlement to a disability evaluation 
in excess of zero percent for the veteran's service-connected 
systemic osteopenia have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.3, 4.7, 4.20, 4.27, 4.71a, 
Diagnostic Code 5099-5013 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA) 

As provided for by VCAA, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide in 
accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the agency of original jurisdiction (AOJ).  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that, upon receipt of an application for a service-connection 
claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require 
VA to review the information and the evidence presented with 
the claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  In this case, the veteran was advised 
of the factors set forth in Dingess by letter dated in March 
2006.  

For an increased-compensation claim, section § 5103(a) 
requires, at a minimum, that the Secretary notify the 
claimant that, to substantiate a claim, the claimant must 
provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores v. 
Peake, 22 Vet. App. 37 (2008).  Further, if the Diagnostic 
Code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Additionally, the claimant must be notified that, should an 
increase in disability be found, a disability rating will be 
determined by applying relevant Diagnostic Codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation-e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Id.  

Here, the VCAA duty to notify was satisfied by way of a 
letters sent to the veteran in December 2003 and March 2006 
that fully addressed all three notice elements  The letters 
informed the veteran of what evidence was required to 
substantiate the claims and of the veteran's and VA's 
respective duties for obtaining evidence.  

The VCAA duty to notify has not been satisfied with respect 
to the notice elements set forth in Vazquez-Flores.  

In Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that any error by VA in providing the 
notice required by 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b)(1) is presumed prejudicial, and that once an error 
is identified as to any of the four notice elements the 
burden shifts to VA to demonstrate that the error was not 
prejudicial to the appellant.  The Federal Circuit stated 
that requiring an appellant to demonstrate prejudice as a 
result of any notice error is inconsistent with the purposes 
of both the VCAA and VA's uniquely pro-claimant benefits 
system.  

Instead, the Federal Circuit held in Sanders that all VCAA 
notice errors are presumed prejudicial and require reversal 
unless VA can show that the error did not affect the 
essential fairness of the adjudication.  To do this, VA must 
show that the purpose of the notice was not frustrated, such 
as by demonstrating:  (1) that any defect was cured by actual 
knowledge on the part of the claimant, see Vazquez-Flores v. 
Peake, supra ("Actual knowledge is established by statements 
or actions by the claimant or the claimant's representative 
that demonstrate an awareness of what was necessary to 
substantiate his or her claim.") (citing Dalton v. Nicholson, 
21 Vet. App. 23, 30-31 (2007)); (2) that a reasonable person 
could be expected to understand from the notice what was 
needed; or (3) that a benefit could not have been awarded as 
a matter of law.  Sanders, 487 F.3d at 889.  Additionally, 
consideration also should be given to "whether the post-
adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final 
Agency adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial."  
Vazquez-Flores v. Peake, supra.

The Board finds that the notice error did not affect the 
essential fairness of the adjudication because the veteran 
was apprised of the appropriate provisions in the August 2006 
statement of the case and has not expressed any lack of 
understanding or confusion.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court has stated 
that this element establishes a low threshold and requires 
only that the evidence "indicates" that there "may" be a 
nexus between the current disability or symptoms and the 
veteran's service.  The types of evidence that "indicate" 
that a current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained the service 
medical records and treatment reports from the Cleveland VA 
Medical Center.  The veteran submitted a private MRI report.  
The veteran was afforded relevant VA medical examinations.  
Significantly, the veteran has not identified, and the record 
does not otherwise indicate, any additional existing evidence 
that is necessary for a fair adjudication of the claim that 
has not been obtained.  Hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist the veteran in the development of the claim.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. 
Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); 
see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Standard of Review  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. § 4.3.  When the positive and negative 
evidence as to a claim is in approximate balance, thereby 
creating a reasonable doubt as to the merits of a claim, the 
claimant prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. 
Cir. 2001).  If the Board determines that the preponderance 
of the evidence is against the claim, it has necessarily 
found that the evidence is not in approximate balance, and 
the benefit of the doubt rule is inapplicable.  Id. at 1365.

Increased Ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  

Where, as in the instant case, the appeal arises from the 
original assignment of a disability evaluation following an 
award of service connection, the severity of the disability 
at issue is to be considered during the entire period from 
the initial assignment of the disability rating to the 
present time.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The provisions of 38 C.F.R. § 4.27 provide that unlisted 
disabilities requiring rating by analogy will be coded with 
the first two numbers of the schedule provisions for the most 
closely related body part and "99."  Hyphenated diagnostic 
codes are used when a rating under one diagnostic code 
requires use of an additional diagnostic code to identify the 
basis for the evaluation assigned.  The additional code is 
shown after a hyphen.  Regulations provide that when a 
disability not specifically provided for in the rating 
schedule is encountered, it will be rated under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  38 C.F.R. § 4.20.

The rating criteria for the spine were amended effective 
September 26, 2003.  See 68 Fed. Reg. 51, 454-51, 458 (Aug. 
27, 2003).  Because the veteran filed his claim in August 
2004, only the revised criteria are applicable.  They provide 
as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease

100% Unfavorable ankylosis of the entire spine;

50% Unfavorable ankylosis of the entire thoracolumbar spine;

40% Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine;

30% Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical spine.

20 % Forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees; or, forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, the 
combined range of motion of the cervical spine not greater 
than 170 degrees; or, muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.

10 % Forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, forward 
flexion of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3):  In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2).  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

See 38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5242 (2007).




Degenerative disc disease of the cervical spine 

The veteran's service-connected degenerative disc disease of 
the cervical spine has been rated 10 percent disabling by the 
RO under the provisions of 38 C.F.R. § 4.71a, Diagnostic Code 
5237.

On May 2005 VA orthopedic examination, there was full 
cervical spine range of motion with left inferior-posterior 
neck pain radiating into the left shoulder and the posterior 
arm at the extremes of flexion, extension, right rotation, 
right lateral flexion, at 20 to 40 degrees of left lateral 
flexion, and at 30 to 60 degrees of left rotation.  All of 
the foregoing was unchanged on repetition.  There were no 
dysesthesias.  In the examination report, the examiner noted 
that a May 2005 magnetic resonance imaging (MRI) of the 
cervical spine revealed significant degenerative disc disease 
of the lower cervical spine.  An X-ray study of the cervical 
spine indicated the same.  

Pursuant to the relevant rating criteria, a 20 percent 
evaluation for the veteran's service-connected cervical spine 
degenerative disc disease is not warranted because such an 
evaluation would entail manifestations such as forward 
flexion of the cervical spine greater than 15 degrees but not 
greater than 30 degrees, a combined range of motion of the 
cervical spine that is not greater than 170 degrees, or 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The veteran has 
full cervical spine range of motion, and muscle spasm, 
guarding, abnormal gait, or an abnormal spinal contour have 
neither been shown objectively nor complained of 
subjectively.  

Of course, a 30 percent evaluation for the cervical spine 
disability is not warranted because cervical spine forward 
flexion is not to 15 degrees or less.  Finally, 40 percent, 
50 percent, and 100 percent evaluations are not for 
application because the veteran does not suffer from any sort 
of ankylosis.

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 (2007) allows for consideration of functional 
loss due to pain and weakness causing additional disability 
beyond that reflected on range of motion measurements.  
DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 38 C.F.R. 
§ 4.45 (2007) provides that consideration also be given to 
weakened movement, excess fatigability, and incoordination.  
No further compensation need be considered under the above 
provisions because functional loss due to pain and weakness 
causing additional disability beyond that reflected on range 
of motion measurements has not been shown, and because the 
May 2005 examination report does not suggest weakened 
movement, excess fatigability, or incoordination.  

The veteran's cervical spine symptomatology does not appear 
to have fluctuated during the course of the appeal, and a 
staged rating need not be considered.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1) (2007).  In this regard, the Board 
finds that there has been no showing by the veteran that the 
service connected degenerative disc disease of the cervical 
spine has resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  Under 
these circumstances, the Board finds that the veteran has not 
demonstrated marked interference with employment so as to 
render impractical the application of the regular rating 
schedule standards.  In the absence of such factors, the 
Board finds that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

There is not such a state of approximate balance of the 
positive evidence with the negative evidence to otherwise 
warrant a favorable decision.  38 U.S.C.A. § 5107(b).





Degenerative disc disease of the thoracolumbar spine

The veteran's service-connected degenerative disc disease 
PTSD the thoracolumbar spine has been rated 10 percent 
disabling by the RO under the provisions of 38 C.F.R. 
§ 7.71a, Diagnostic Code 5237.

On May 2005 VA orthopedic examination, there was full 
thoracolumbar range of motion with low back pain at the 
extremes of left lateral flexion and extension, and both 
types of pain were more severe on repetition.  In the 
examination report, the examiner noted that a July 2003 X-ray 
study of the dorsal spine revealed a normal thoracic spine 
and that an April 2004 X-ray study of the lumbar spine 
indicated no significant bony pathology except for a small 
spina bifida occulta at S1.  The examiner observed that an 
MRI and X-ray study conducted in July 2005 reflected 
significant degenerative disc disease at the lower lumbar 
levels.  

In April 2006, the veteran was afforded a VA orthopedic 
examination.  The VA orthopedist reviewed the claims file.  
He concluded that low back pain worsened with repetitive use 
and that there was radicular pain in the lower extremities 
with some numbness and tingling.  On examination forward 
flexion of the thoracolumbar spine was to 90 degrees, 
extension to 30 degrees, bilateral lateral flexion to 30 
degrees, and bilateral lateral rotation was to 30 with pain, 
especially on extremes of motion.  Repetitive use caused 
increased pain and fatigability.  The examiner finally noted 
that X-ray studies of the thoracolumbar spine revealed mild 
degenerative disc disease.

A review of the evidence militates against the assignment of 
an evaluation in excess of 10 percent for the veteran's 
service-connected thoracolumbar spine degenerative disc 
disease.  Forward flexion is not between 30 and 60 degrees, 
and the combined range of motion of the thoracolumbar spine, 
at 240 is greater than 120 degrees and normal according to 
the applicable criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 
5235 to 5242, Note (2).  Muscle spasm, abnormal gait, or 
abnormal spinal contour have not been shown either.  Thus, a 
20 percent for the veteran's service-connected thoracolumbar 
spine degenerative disc disease is not warranted.  The Board 
notes that the veteran's disability does not meet the 
criteria for a 40, 50, or 100 percent evaluation under the 
spinal rating criteria because no ankylosis has been 
complained of or found on examination.

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca, 
supra.  Further, 38 C.F.R. § 4.45 provides that consideration 
also be given to weakened movement, excess fatigability, and 
incoordination.  The record does not appear to demonstrate 
any material disability beyond that reflected on range of 
motion measurements.  Also, while there might be some 
fatigability on repetitive use, the April 2006 VA orthopedist 
did not describe it as either moderate or severe.  In the 
Board's view, therefore, no further consideration of the 
above provisions need be taken.

Although the veteran's low back disability appears to have 
worsened somewhat during the course of the appeal, at no time 
has it warranted anything more than a 10 percent evaluation, 
and a staged rating will not be applied.  Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected degenerative disc disease of the 
thoracolumbar spine has resulted in marked interference with 
employment or necessitated frequent periods of 
hospitalization.  Under these circumstances, the Board finds 
that the veteran has not demonstrated marked interference 
with employment so as to render impractical the application 
of the regular rating schedule standards.  In the absence of 
such factors, the Board finds that criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell, supra; 
Shipwash, 8 Vet. App. at 227.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.

Systemic osteopenia

The veteran's service-connected systemic osteopenia has been 
rated zero percent disabling by the RO under the provisions 
of Diagnostic Code 5099-5013.  38 C.F.R. §§ 4.20, 4.27, 
4.71a.  

The diseases under Diagnostic Codes 5013 through 5024 will be 
rated on limitation of motion of the affected parts, as 
degenerative arthritis, except gout (Diagnostic Code 5017) 
which will be rated under Diagnostic Code 5002.

At his February 2002 physical examination for service 
retirement, the veteran was diagnosed with osteopenia.  On 
May 2002 VA examination conducted prior to separation, the 
veteran was noted to have a "diagnosis of osteopenia of the 
spine, femur, and joints."  The VA examiner clarified that 
the diagnosis was "made on the base (sic) of a bone scan."

On July 2003 VA examination, the veteran was noted to have a 
history of osteopenia and soft bones.  The veteran was 
diagnosed with osteopenia.

On May 2005 VA examination, the examiner clarified that 
osteopenia was a systemic disease that affected the bones 
generally and was thus to be considered a disease affecting 
all the bones and that the standard method of diagnosis for 
osteopenia was bone densitometry scans of the spine and hip.  
According to him, osteopenia found in these two areas was the 
standard for diagnosis of this systemic disease.  There was 
consequently no need to scan other bones.  In a May 2005 
addendum to the foregoing examination report, the examiner 
noted that osteopenia was an asymptomatic condition and could 
not, in and of itself, account for the veteran's stated pain 
or any alleged decrease in function.  

Because the veteran's osteopenia has been shown by competent 
medical opinion to be asymptomatic and not productive of pain 
or other manifestations, a compensable evaluation under 
Diagnostic Code 5013 or any other diagnostic code cannot be 
assigned.  See 38 C.F.R. § 4.31 (2007) (in every instance 
where the minimum schedular evaluation requires residuals and 
the schedule does not provide for a zero percent evaluation, 
a zero percent evaluation will be assigned when the required 
symptomatology is not shown.).  Indeed, the percentage 
ratings contained in the Rating Schedule represent, as far as 
can be practicably determined, the average impairment in 
earning capacity resulting from diseases and injuries 
incurred or aggravated during military service and their 
residual disorders in civil occupations.  38 C.F.R. § 4.1 
(2007).  Because the service-connected systemic osteopenia is 
asymptomatic, it cannot possibly have an impact upon the 
veteran's earning capacity, and to provide an evaluation in 
excess of zero percent for it at any time during the 
appellate period would be contrary to the purposes for which 
VA compensation is granted.  Id; Fenderson, supra.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that the 
service connected systemic osteopenia has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell, supra; Shipwash, 8 Vet. App. at 227.

The Board has considered the provisions of 38 U.S.C.A. 
§ 5107(b), but there is not such a state of approximate 
balance of the positive evidence with the negative evidence 
to otherwise warrant a favorable decision.


ORDER

The appeal is denied.



______________________________________________
John E. Ormond, Jr.
 Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


